          Case 1:20-cv-05681-JPC Document 29 Filed 09/18/20 Page 1 of 2

                  Brown Kwon & Lam LLP


                                                            MEMO ENDORSED
                  Attorneys at Law
                  275 7th Avenue, Suite 701
                  New York, NY 10001
                  Tel.: (718) 971-0326
                  Email: info@bkllawyers.com

       Writer’s Direct: clam@bkllawyers.com
                        (646) 249-5578
                                                                                September 18, 2020
VIA ECF and Email
The Honorable Katherine Polk Failla, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007
Failla_NYSDChambers@nysd.uscourts.gov

               RE:     Boci v. The Mark Hotel Management LLC, et al.
                       Case No. 1:20-cv-5681(KPF)(SN)

Dear Judge Failla,

        We write, on behalf of Plaintiff, and with consent from counsel for Defendants, to
respectfully request an adjournment of the Court-Ordered S.D.N.Y. Mediation until after an opt-
in period following a mailing of Notice of Pendency of a Lawsuit pursuant to the Fair Labor
Standards Act §216(b).

        On or about August 18, 2020, Your Honor issued an Order referring the above-referenced
matter to mediation through the Court-annexed program. See Dkt. # 27. The undersigned has
indicated to Defendants that we represent additional putative collective members who may join
this lawsuit. The parties have since met and conferred, and have agreed to request an adjournment
of the S.D.N.Y. Mediation so that the parties may attempt to stipulate to conditional collective
certification and a notice form for mailing. In the event that the parties are unable to stipulate to
the collective and the form of notice, Plaintiff will move for conditional collective certification.

        As there may be additional claimants interested in opting in to the above-referenced matter,
it is our position that S.D.N.Y. Mediation is premature at this time. Therefore, we respectfully
request an adjournment of the S.D.N.Y. Mediation and the Court’s leave to allow the parties two
(2) weeks, by October 2, 2020, to submit either a proposed stipulation for conditional certification
of the collective and form of notice for the Court’s approval, or a proposed briefing schedule for
Plaintiff’s Motion for Conditional Collective Certification.

       Thank you for your time and consideration.

Respectfully Submitted,

/s/ Clara Lam
Clara Lam, Esq. (CL6399)
           Case 1:20-cv-05681-JPC Document 29 Filed 09/18/20 Page 2 of 2
Application GRANTED. All proceedings in this matter are hereby ADJOURNED
until October 2, 2020. The parties are ORDERED to file by that date
either a proposed stipulation for conditional certification of the
collective and form of notice, or a proposed briefing schedule for
Plaintiff’s Motion for Conditional Collective Certification.



Dated:   September 18, 2020        SO ORDERED.
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
